DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 4, 6, 8-9, 14, 16-17, 22, 24, 26 and the addition of claim 45, in the response filed July 25, 2022, are acknowledged by the Examiner. 
	Claims 1, 3-4, 6, 8-9, 11-19, 21-24, 26-28, and 45 are pending in the current action. 
Response to Arguments
In response to “Rejection of Claims 1, 3-4, 6, 8-9, and 11 Under 3.5 U.S.C. §103”, “Rejection of Claims 14-19 and 21 Under 35 U.S.C §103”, and “Rejection of Claims 22-23 and 26-27 Under 35 U.S.C. §103”:
With respect to claims 1, 14, and 22, Applicant argues that Kalvert/Hecht et al does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Applicant’s arguments regarding Kalvert being an gyroscope are moot as it is no longer relied upon for the actuating system. Examiner notes that the new reference, Ziv-Av, is a linear actuator, as is Hecht et al. 
In response to applicant's argument that Hecht is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hecht et al is pertinent to the problem of the instant application and Ziv-Av because it uses a mass which extends and is biased along a linear axis to dampen movement. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to “Rejection of Claim 12 Under 35 U.S.C §103”, “Rejection of Claim 13 Under 35 U.S.C §103”, “Rejection of Claim 24 under 35 U.S.C §103”, and “Rejection of Claim 28 under 35 U.S.C §103”:
Argument are in light of the independent claims, the arguments are responded to above. 

While Applicant’s arguments were not found persuasive, the Examiner is issuing a second non-final in order to remedy the 112 issues below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 6, 8-9, 11-16, 22-24, 26-28, and 45  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said docking station” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation to be directed to the docking mechanism. 
Claim 3 is dependent on cancelled claim 2. For the sake of compact prosecution, Examiner will interpret the claim to be dependent on claim 1.
Claim 3 introduced an axis in lines 1-2, it is unclear if this is in reference to the first axis introduced in claim 1 or a new axis. For the sake of compact prosecution, Examiner will interpret the axis to be in reference to the first axis.  
Claim 6 recites “the housing member comprises”, but there are two housing members claimed, therefore it is unclear as to which housing member is being referred to. For the sake of compact prosecution Examiner will interpret the limitation to be in reference to the first housing member. 
Claim 6 recites “the first mass” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation to be directed to the mass of claim 1. 
Claim 11 is dependent on cancelled claim 10. For the sake of compact prosecution, Examiner will interpret the claim to be dependent on claim 8.
Claim 22 recites “said a limb” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation to introduce a limb. 
Claim 45 recites “said limb” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation to introduce a limb. 
Claims 3, 4, 6, 8-9, 11-13, 23-24, 26-28, 45 are rejected as being dependent on rejected claims above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av (US 6458089) in view of Kalvert (US 2003/0236475) and in view of Hecht et al (US 2011/0024149).
With respect to claim 1, Ziv-Av discloses A tremor reduction device worn by a user (Fig 6, col 3 ln 10-15, reducing trembling to help reduce tremors), the device comprising: a. a wearable attachment device for attaching said tremor reduction device to a portion of said user's body (Fig 5, attachment device 22 for attaching the reduction devices 28); … d. a housing member … said housing member containing a … translatable mass operable to move along a first axis for counteracting and damping a tremor produced by a patient said portion of said user's body (Fig 6, extensions of attachment device 22 which holds the linear actuators 28 are considered housings, linear actuator is a translatable mass along an axis to counteract tremors).
While Ziv-Av discloses a majority of limitation d. (see above), Ziv-Av is silent on b. a docking mechanism attached to said wearable attachment device; c. a hub operable to reversibly connect with said docking station; d. on a housing member attached to said hub, said housing member containing a passive translatable mass.
Kalvert teaches an analogous tremor reduction device worn by a user (Fig 17, [0002], device to reduce tremors), the device comprising: a. a wearable attachment device (Fig 17, coupling plate 27 is part of the wearable attachment device 27/17); 5b. a docking mechanism attached to said wearable attachment device (Fig 17, docking mechanism is arm 47, attached to mounting member 17 of the coupling mechanism 17/27); c. a hub operable to reversibly connect with said docking station ([0091], [0054], Fig 17, arm is attached to the mounting member 17, the end of arm 47 which makes the contact would be a hub, reversibly attached as it can be removed and relocated via the multiple mounting options of member 17); d. a housing member attached to said hub (Fig 17, [0061], gyroscope 3 has a case thus a housing, attached to the hub by the body of the arm 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable attachment device and housings of Ziv-Av to be separate and attachable via the hubs as taught by Kalvert to allow for more possible adjusted positions to best fit the user’s needs and balance the system to the user’s needs (Kalvert [0024], [0026]).
Ziv-Av/Kalvert discloses the device as discussed above. 
While Ziv-Av teaches an analogous embodiment which has a passive translatable mass (col 3 ln 25-35, passive weight 16), the current combination of Ziv-Av/Kalvert is silent on said housing member containing a passive translatable mass.
Hecht et al teaches an analogous stabilizing system with a linear mass 24a in a housing 14a, wherein said housing member containing a passive translatable mass for counteracting and damping vibrations ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translatable mass Ziv-Av/Kalvert to be passive as taught by Hecht et al in order to have a system that does not rely on electricity and thus can be used for extended periods of time and is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]). 
With respect to claim 3, Ziv-Av/Kalvert/Hecht et al discloses The device of Claim [1] (see 112 above), wherein said mass is translatable along an 15axis between a proximal limit and a distal limit within said housing (Hecht et al [0019], translatable along an axis 16a between a proximal limit 80a and a distal limit 82a), and said device further comprises a biasing mechanism operable to return said mass to a neutral position between the proximal limit and the distal limit when said mass is displaced from said neutral position by a force having a component along the axis (Hecht et al [0019], a biasing mechanism 28a/30a operable to return said mass to a neutral position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translatable mass Ziv-Av/Kalvert to be passive as taught by Hecht et al in order to have a system that does not rely on electricity and thus can be used for extended periods of time and is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]). 
With respect to claim 4, Ziv-Av/Kalvert/Hecht et al discloses The device of claim 1, further comprising a second housing member enclosing a second mass (Ziv-Av Fig 6, three housings of attachment device 22 each with a translatable mass of actuator 28).
With respect to claim 6, Ziv-Av/Kalvert/Hecht et al discloses The device of claim 4, wherein the  [first] (see 112 rejection above) housing member comprises a first sliding means and the first mass slidably translates along the first sliding means (Hecht et al [0021], first housing member with guide rails 44a/46a for the first mass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translatable mass Ziv-Av/Kalvert to be passive as taught by Hecht et al in order to have a system that does not rely on electricity and thus can be used for extended periods of time and is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]). 
With respect to claim 8, Ziv-Av/Kalvert/Hecht et al discloses The device of claim 4, wherein the second mass translates along a second axis (Hecht et al [0021], second axis 20a for second mass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translatable mass Ziv-Av/Kalvert to be passive as taught by Hecht et al in order to have a system that does not rely on electricity and thus can be used for extended periods of time and is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]). 
 With respect to claim 9, Ziv-Av/Kalvert/Hecht et al discloses 10 The device of claim 8.
Ziv-Av/Kalvert/Hecht et al as they are currently combined is silent on wherein the first axis is substantially parallel with the second axis.
Ziv-Av further teaches wherein the first axis is substantially parallel with the second axis (col 5 ln 35, rectangular axes would have two in parallel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the houses of Ziv-Av/Kalvert/Hecht et al to be four in a rectangle as further taught by Ziv-Av in order to simplify the system in both calculation and implementation (Ziv-Av col 5 ln 30-40).
With respect to claim 11, Ziv-Av/Kalvert/Hecht et al discloses The device of claim [8] (see 112 rejection above), wherein the portion of said user's body is the user's arm (Ziv-Av, Fig 5, arm shown), and the first axis and the second axis are substantially perpendicular to the longitudinal axis of said arm (Ziv-Av Fig 5, housings and axes are in alignment with the rotational movement of the wrist which would be perpendicular to the longitudinal axis of the arm, so the first axis and the second axis are substantially perpendicular to the longitudinal axis of said arm).  
With respect to claim 45, Ziv-Av/Kalvert/Hecht et al discloses The device of Claim 1, further comprising at least one arm structure attached to said body, said arm structure operable to position a mass at a radial distance from a longitudinal axis of said limb (Kalvert Fig 17, [0061], gyroscope 3 attached to the hub by the body of the arm 47, may be adjusted and place the mass at a distance from the arm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable attachment device and housings of Ziv-Av to be separate and attachable via the hubs as taught by Kalvert to allow for more possible adjusted positions to best fit the user’s needs and balance the system to the user’s needs (Kalvert [0024], [0026]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av/Kalvert/Hecht et al as applied to claim 1 above, and further in view of Williams (US 4944766).
With respect to claim 12, Ziv-Av/Kalvert/Hecht et al discloses 20The device of claim 1.
Ziv-Av/Kalvert/Hecht et al is silent on wherein the wearable attachment device is a sleeve comprising a stretchable material.  
Williams teaches an analogous arm orthosis having a wearable device 11/12, docking portion 13, and an elongated system attached to the docking portion (Fig 4), wherein the wearable attachment device is a sleeve comprising a stretchable material (col 2 ln 25-35, col 3 ln 10-20, sleeve 11 with elastic portion 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body attachment of Ziv-Av/Kalvert/Hecht et al to include a sleeve with elastic as taught by Williams in order to facilitate device attachment with an appealing look (Williams col 3 ln 5-10, col 1 ln 45-50).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av/Kalvert/Hecht et al as applied to claim 1 above, and further in view of Olivarez (US 2014/0057762).
With respect to claim 13, Ziv-Av/Kalvert/Hecht et al discloses The device of claim 1.
Ziv-Av/Kalvert/Hecht et al is silent on wherein said docking mechanism includes a magnetic connector. 
Olivarez teaches an analogous attachment system 170/180/190 with a docking system 140 to which an arm 100 is attached, the arm to hold a weight (Fig 8, Fig 8), said docking mechanism includes a magnetic connector ([0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the docking member of Ziv-Av/Kalvert/Hecht et al to further include a magnet as taught by Olivarez to better maintain the desired attachment configuration (Olivarez [0030]). 

Claims 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av in view of Kalvert.
With respect to claim 14, Ziv-Av discloses A tremor reduction device worn by a user (Fig 6, col 3 ln 10-15, reducing trembling to help reduce tremors), the device comprising: a. a first tremor damping member comprising a first mass that is translatable along a first axis for counteracting a tremor of a user (Fig 6, the linear actuators 28, linear actuator is a translatable mass along an axis to counteract tremors); b. a second tremor damping member comprising a second mass that is translatable along a second axis for counteracting said tremor, wherein said first axis and said second axis are substantially parallel (col 5 ln 35-40, four actuators in a rectangular, would have two axes in parallel); c. a hub to which said first and second tremor damping members are attached, said hub having a docking member; and d. a wearable attachment member operable to be worn on a portion of the user's body (Fig 5, attachment device 22 for attaching the reduction devices 28).
Ziv-Av is silent on c. a hub to which said first and second tremor damping members are attached, said hub having a docking member; said wearable attachment member having a docking receiver operable to attach to said docking member of said hub.
Kalvert teaches an analogous tremor reduction device worn by a user (Fig 17, [0002], device to reduce tremors), the device comprising c. a hub to which said first and second tremor damping members are attached ([0091], [0054], Fig 17, arm 47 is attached to the mounting member 17, the end of arm 47 which makes the contact would be a hub, reversibly attached as it can be removed and relocated via the multiple mounting options of member 17), said hub having a docking member (Fig 17, docking member is arm 47, attached to mounting member 17 of the coupling mechanism 17/27); said wearable attachment member having a docking receiver operable to attach to said docking member of said hub (Fig 17, rails 17 are a docking receiver which attach to docking member/arm 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable attachment device and housings of Ziv-Av to be separate and attachable via the hubs as taught by Kalvert to allow for more possible adjusted positions to best fit the user’s needs and balance the system to the user’s needs (Kalvert [0024], [0026]).
With respect to claim 15, Ziv-Av/Kalvert discloses The device of claim 14, wherein said wearable attachment member is attached to a portion of an arm of the user (Ziv-Av, Fig 5, arm shown) and hold said first and second damping members in a predetermined position relative to said portion of the arm (Kalvert [0009], [0091], held in a predetermined position).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable attachment device and housings of Ziv-Av to be separate and attachable via the hubs as taught by Kalvert to allow for more possible adjusted positions to best fit the user’s needs and balance the system to the user’s needs (Kalvert [0024], [0026]).
With respect to claim 16, Ziv-Av/Kalvert discloses The device of claim 14, wherein said first mass is translatable along said first axis between a first proximal limit and a first distal limit (Ziv-Av col 5 ln 20-35, linear motors would have the limits being the housing ends, linear motor is translatable along a first axis), the first mass having a first neutral position midway between the first proximal limit and the first distal limit, and said first mass is operable to be displaced from said first neutral position by a force generated by said tremor having a component along the first axis (Ziv-Av col 5 ln 20-35, linear motors with a mass that can be interpreted to have a midpoint and would move relative there to displace the tremor forces).  
With respect to claim 17, Ziv-Av/Kalvert discloses The device of claim 16, wherein said second mass is translatable along a second axis between a second proximal limit and a second distal limit (Ziv-Av col 5 ln 30-40, interpreted to have four actuators, thus there is a second mass along a second axis with housing ends), the second mass having a second neutral position midway between the second proximal limit and the second distal limit, and said second mass is operable to be displaced from said neutral position by a force generated by said tremor having a component along the second axis (Ziv-Av col 5 ln 20-35, linear motors with a mass that can be interpreted to have a midpoint and would move relative there to displace the tremor forces), wherein the first axis is substantially parallel with the second axis (Ziv-Av col 5 ln 30-35, four masses in a rectangular shape, two would be in parallel) (Kalvert [0091], arms 47 allow for adjustment of the tremor devices thus could be placed into parallel).  
With respect to claim 21, Ziv-Av/Kalvert discloses 5The tremor reduction device of Claim 15, wherein said wearable attachment member includes a coupling plate on which said docking receiver is mounted (Kalvert Fig 17, coupling plate 27 on which docking receiver 17 is mounted), said coupling plate having a contoured surface for complementary fitting to the portion of the user's body (Kalvert Fig 17, [0059], coupling plate 27 curved thus contoured to fit the user).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable attachment device and housings of Ziv-Av to be separate and attachable via the hubs as taught by Kalvert to allow for more possible adjusted positions to best fit the user’s needs and balance the system to the user’s needs (Kalvert [0024], [0026]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av/Kalvert as applied to claims 16 and 17 above, and further in view of Hecht et al.
With respect to claim 18, Ziv-Av/Kalvert discloses The device of claim 16.
Ziv-Av/Kalvert is silent on further comprising a first biasing means operable to return the first mass to the first neutral position.  
Hecht et al teaches an analogous stabilizing system with a linear mass 24a in a housing 14a, wherein said housing member comprising a first biasing means operable to return the first mass to the first neutral position ([0019], a biasing mechanism 28a/30a operable to return said mass to a neutral position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translatable mass Ziv-Av/Kalvert to be passive with biasing means as taught by Hecht et al in order to have a system that does not rely on electricity and thus can be used for extended periods of time and is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]). 
With respect to claim 19, Ziv-Av/Kalvert discloses The device of claim 17.
Ziv-Av/Kalvert is silent on further comprising a second biasing means operable to return the second mass to the second neutral position.  
Hecht et al teaches an analogous stabilizing system with a second linear mass 26a in a housing, further comprising a second biasing means operable to return the second mass to the second neutral position (Fig 1, second biasing means 32a/34a to return second mass 26a to neutral).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translatable mass Ziv-Av/Kalvert to be passive with biasing means as taught by Hecht et al in order to have a system that does not rely on electricity and thus can be used for extended periods of time and is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]). 

Claims 23-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av in view of Kaiser (US 2003/0006357).
With respect to claim 22, Ziv-Av discloses A tremor reduction device worn by a user (Fig 6, col 3 ln 10-15, reducing trembling to help reduce tremors), the device comprising: a. a body for attaching said tremor reduction device to a portion of said a limb of said user's body (Fig 5, body  22 for attaching the reduction devices 28 to the wrist); … a mass … (Fig 6, col 5 ln 20-35, linear actuator is a translatable mass along an axis to counteract tremors); … said at least one mass being translatable along a first axis (col 5 ln 25-35, linear actuator would have a mass).  
Ziv-Av is silent on b. at least one arm structure attached to said body, said arm structure operable to position a mass at a radial distance from a longitudinal axis of said limb; and c. at least one mass in mechanical communication with a distal portion of said at least one arm structure, said at least one mass being translatable along a first axis.  
Kaiser teaches an analogous tremor reduction device having a body 12 and b. at least one arm structure attached to said body (Fig 9, arm structure 14 attached to body 12), said arm structure operable to position a mass at a radial distance from a longitudinal axis of said limb (Fig 9, actuators 52 and 50 with a mass are a distance from the limb); and c. at least one mass in mechanical communication with a distal portion of said at least one arm structure, said at least one mass being translatable along a first axis (Fig 9, [0044], mass 50/52 are in communication with the arm 14, the actuators 52/50 are voice coil linear actuators which move along an axis).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Ziv-Av to have two arms connected via a hub as taught by Kaiser et al in order to maintain the device center of mass with the center of the user’s arm (Kaiser et al [0022]) and be a better balanced system (Kaiser et al [0008]). 
With respect to claim 23, Ziv-Av/Kaiser discloses The device of Claim 22, further comprising at least one housing member attached to said distal portion of said at least one arm structure (Kaiser Fig 9, mass are within housings 50/52 in communication with the arm 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Ziv-Av to have two arms connected via a hub as taught by Kaiser et al in order to maintain the device center of mass with the center of the user’s arm (Kaiser et al [0022]) and be a better balanced system (Kaiser et al [0008]). 
With respect to claim 26, Ziv-Av/Kaiser discloses The device of claim 23, wherein the at least one housing member comprises a first housing member enclosing a first mass, and a second housing member enclosing a second mass (Ziv-Av Fig 6, col 5 ln 35, four housings of attachment device 22 each with a translatable mass of actuator 28), and said second mass is translatable along a second axis between a second proximal limit and a second distal limit (Ziv-Av Fig 9, col 5 ln 25-35, linear actuator would obviously have a limit as it sits within a housing and if there was no limit the mass would fall off the system rendering it unfunctional, linear actuators have an axis), the second mass having a second neutral position midway between the second proximal limit and the second distal limit (Ziv-Av col 5 ln 20-35, linear motors with a mass that can be interpreted to have a midpoint and would move relative there to displace the tremor forces), and said second mass is operable to be displaced from said neutral position by a force generated by said tremor having a component along the second axis (Ziv-Av col 5 ln 20-35, linear motors with a mass that can be interpreted to have a midpoint and would move relative there to displace the tremor forces), wherein the first  axis is substantially parallel with the second axis (Ziv-Av col 5 ln 35, rectangular axes would have two in parallel). 
 With respect to claim 27, Ziv-Av/Kaiser discloses The device of claim 26, wherein said at least one arm structure includes a first arm structure and a second arm structure, each attached to said body (Kaiser [0044], [0045], arms 74 and 76, each with an actuator 50/52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Ziv-Av to have two arms connected via a hub as taught by Kaiser et al in order to maintain the device center of mass with the center of the user’s arm (Kaiser et al [0022]) and be a better balanced system (Kaiser et al [0008]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av/Kaiser as applied to claim 23 above, and further in view of Hecht et al.
  With respect to claim 24, Ziv-Av/Kaiser discloses The device of Claim 23, wherein said mass is contained in at least one housing member (Kaiser Fig 9, [0044], mass are within housings 50/52 in communication with the arm 14), said at least one mass being translatable along said axis between a proximal limit and a distal limit within said housing (Kaiser Fig 9, [0044], linear actuator would obviously have a limit as it sits within a housing and if there was no limit the mass would fall off the system rendering it unfunctional).
Ziv-Av/Kaiser is silent on and said device further comprising a biasing mechanism operable to return said mass to a neutral position between the proximal limit and the distal limit when said mass is displaced from said neutral position by a force having a component along the axis.  
Hecht et al teaches an analogous stabilizing system with a linear mass 24a in a housing 14a, the mass being translatable along the axis between a proximal limit and a distal limit within said housing ([0019], translatable along an axis 16a between a proximal limit 80a and a distal limit 82a), and said device further comprising a biasing mechanism operable to return said mass to a neutral position between the proximal limit and the distal limit when said mass is displaced from said neutral position by a force having a component along the axis ([0019], a biasing mechanism 28a/30a operable to return said mass to a neutral position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Ziv-Av/Kaiser to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]) and with a space saving structure (Hecht et al [0008]). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av/Kaiser as applied to claim 27 above, and further in view of Berhanu (US 7946967).
With respect to claim 28, Ziv-Av/Kaiser discloses The device of claim 27.
Ziv-Av/Kaiser does not specifically disclose wherein said first and second arm structures are each attached to said body by a movable joint, allowing said first and second arm structures to be moved and repositioned relative to the body.
Berhanu teaches an analogous wrist orthosis with a body attachment system 6, having a mount 34, for the attachment of a hub 36 from which two arms extend 40 (Fig 1), said first and second arm structures 40/40 are each attached to said body by a movable joint (Fig 1, joint 38), allowing said first and second arm structures to be moved and repositioned relative to the body (col 5 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm attachment to the body of Ziv-Av/Kaiser to have a moveable joint as taught by Berhanu in order to allow for a structure that is changed to best fit the user’s needs (Berhanu col 5 ln 30-40). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786